Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

CBS CORPORATION

AND

CBS OUTDOOR AMERICAS, INC.

DATED AS OF APRIL 2, 2014



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of April 2, 2014 (this
“Agreement”), is by and between CBS Outdoor Americas, Inc., a Maryland
corporation (“Outdoor Americas”), and CBS Corporation, a Delaware corporation
(“CBS”). CBS and Outdoor Americas are herein referred to individually as a
“Party” and collectively as the “Parties.” Unless otherwise defined in this
Agreement, all capitalized terms used in this Agreement shall have the meaning
set forth in the Master Separation Agreement, dated as of the date hereof, by
and between CBS and Outdoor Americas (as amended, modified or supplemented from
time to time in accordance with its terms, the “Separation Agreement”).

WHEREAS, Outdoor Americas is presently a wholly owned indirect subsidiary of
CBS;

WHEREAS, CBS presently intends to cause Outdoor Americas to issue shares of
Outdoor Americas Common Stock in an initial public offering (the “IPO”), by
means of a Registration Statement on Form S-11 (File No. 333-189643) (the “IPO
Registration Statement”) filed by Outdoor Americas with the U.S. Securities and
Exchange Commission (the “SEC”), immediately following which CBS will own at
least 80.1% or more of the outstanding shares of common stock, par value $0.01
per share, of Outdoor Americas (“Outdoor Americas Common Stock”);

WHEREAS, following the IPO, CBS presently intends to distribute the Outdoor
Americas Common Stock held by CBS in one or more transactions that collectively
have the effect that all or a substantial part of the shares of Outdoor Americas
Common Stock held by CBS are distributed to all or some of the stockholders of
CBS, whenever such transaction(s) shall occur (such transactions, collectively,
the “Split-Off”);

WHEREAS, CBS presently intends to effect the Split-Off by (i) consummating an
offer to exchange shares of Outdoor Americas Common Stock owned by CBS for
shares of CBS Common Stock then outstanding and (ii) in the event that holders
of CBS Common Stock subscribe for less than all of the shares of Outdoor
Americas Common Stock owned by CBS in such exchange offer, (a) offering the
remaining shares of Outdoor Americas Common Stock owned by CBS in one or more
subsequent exchange offers and/or (b) distributing the remaining shares of
Outdoor Americas Common Stock owned by CBS on a pro rata basis to holders of CBS
Common Stock whose shares of CBS Common Stock remain outstanding after
consummation of the exchange offer(s) (collectively, the “Distribution”), which
may require registration under the Securities Act (as defined below);

WHEREAS, if CBS does not proceed with the Split-Off, CBS may elect to dispose of
the shares of Outdoor Americas Common Stock held by CBS in a number of different
types of transactions, including open market sales, sales to one or more third
parties or pro rata distributions of shares of Outdoor Americas Common Stock or
a combination of these transactions, which may require registration under the
Securities Act; and

 

2



--------------------------------------------------------------------------------

WHEREAS, Outdoor Americas desires to grant to CBS the Registration Rights for
the Registrable Securities (as such terms are defined below), subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate” has the meaning set forth in the Separation Agreement.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Board” means the board of directors of Outdoor Americas.

“Business Days” has the meaning set forth in the Separation Agreement.

“CBS” has the meaning set forth in the Preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.

“Company Public Sale” has the meaning set forth in Section 2.2(a) of this
Agreement.

“Demand Registration” has the meaning set forth in Section 2.1(a) of this
Agreement.

“Dispute” has the meaning set forth in Section 3.5(c) of this Agreement.

“Distribution” has the meaning set forth in the Recitals to this Agreement.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Holder” shall mean CBS or any of its Subsidiaries, so long as such Person holds
any Registrable Securities, and any Person owning Registrable Securities who is
a permitted transferee of rights under Section 3.4.

“Initiating Holder” has the meaning set forth in Section 2.1(a) of this
Agreement.

“IPO” has the meaning set forth in the Recitals to this Agreement.

 

3



--------------------------------------------------------------------------------

“IPO Registration Statement” has the meaning set forth in the Recitals to this
Agreement.

“Loss” has the meaning set forth in Section 2.6(a) of this Agreement.

“Losses” has the meaning set forth in Section 2.6(a) of this Agreement.

“Outdoor Americas” has the meaning set forth in the preamble to this Agreement
and shall include its successors, by merger, acquisition, reorganization or
otherwise.

“Outdoor Americas Common Stock” has the meaning set forth in the Recitals to
this Agreement.

“Parties” has the meaning set forth in the Preamble to this Agreement.

“Party” has the meaning set forth in the Preamble to this Agreement.

“Piggyback Registration” has the meaning set forth in Section 2.2(a) of this
Agreement.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Registrable Securities” means any Shares and any securities (including Outdoor
Americas Common Stock) issued or issuable directly or indirectly with respect
to, in exchange for or in replacement of the Shares, whether by way of a
dividend or distribution or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation, exchange or other
reorganization. The term “Registrable Securities” excludes, however, any
security (i) the sale of which has been effectively registered under the
Securities Act and which has been disposed of in accordance with a Registration
Statement, (ii) that has been sold by a Holder in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act under
Section 4(1) thereof (including transactions pursuant to Rule 144) such that the
further disposition of such securities by the transferee or assignee is not
restricted under the Securities Act, or (iii) that have been sold by a Holder in
a transaction in which such Holder’s rights under this Agreement are not, or
cannot be, assigned.

“Registration” means a registration with the SEC of the offer and sale to the
public of Outdoor Americas Common Stock under a Registration Statement. The
terms “Register” and “Registering” shall have a correlative meaning.

“Registration Expenses” shall mean all expenses incident to Outdoor Americas’s
performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees; (ii) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications within the
United States of any Registrable Securities being registered); (iii) printing
expenses, messenger, telephone and delivery expenses; (iv) internal expenses of
Outdoor Americas (including all salaries and expenses of employees of Outdoor
Americas performing legal or

 

4



--------------------------------------------------------------------------------

accounting duties); (v) fees and disbursements of counsel for Outdoor Americas
and customary fees and expenses for independent certified public accountants
retained by Outdoor Americas (including the expenses of any comfort letters or
costs associated with the delivery by Outdoor Americas’s independent certified
public accountants of comfort letters customarily requested by underwriters);
and (vi) fees and expenses of listing any Registrable Securities on any
securities exchange on which the shares of Outdoor Americas Common Stock are
then listed and Financial Industry Regulatory Authority registration and filing
fees; but excluding any internal expenses of the Holder, any underwriting
discounts or commissions attributable to the sale of any Registrable Securities,
any stock transfer taxes, and any fees and expenses of counsel to the Holder.

“Registration Period” has the meaning set forth in Section 2.1(c) of this
Agreement.

“Registration Rights” shall mean the rights of the Holders to cause Outdoor
Americas to Register Registrable Securities pursuant to Article II.

“Registration Statement” means any registration statement of Outdoor Americas
filed with, or to be filed with, the SEC under the rules and regulations
promulgated under the Securities Act, including the related Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Registration Suspension” has the meaning set forth in Section 2.1(d) of this
Agreement.

“SEC” has the meaning set forth in the Recitals to this Agreement.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Separation Agreement” has the meaning set forth in the Preamble to this
Agreement.

“Shares” means all shares of Outdoor Americas Common Stock that are beneficially
owned by CBS or any permitted transferee from time to time, whether or not held
immediately following the IPO.

“Shelf Registration” means a registration pursuant to a Shelf Registration
Statement.

“Shelf Registration Statement” means a Registration Statement of Outdoor
Americas for an offering to be made on a delayed or continuous basis of Outdoor
Americas Common Stock pursuant to Rule 415 under the Securities Act (or similar
provisions then in effect).

“Split-Off” has the meaning set forth in the Recitals to this Agreement.

 

5



--------------------------------------------------------------------------------

“Underwritten Offering” means a Registration in which securities of Outdoor
Americas are sold to an underwriter or underwriters on a firm commitment basis
for reoffering to the public.

1.2 General Interpretive Principles. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph and Schedules are references to the Articles,
Sections, paragraphs and Schedules of this Agreement unless otherwise specified;
(c) references to “$” shall mean U.S. dollars; (d) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) references to “written” or “in writing” include in electronic
form; (g) provisions shall apply, when appropriate, to successive events and
transactions; (h) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement; (i) a reference to any Person includes such
Person’s successors and permitted assigns; (j) any reference to “days” means
calendar days, unless Business Days are expressly specified; and (k) when
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded, and if the last day
of such period is not a Business Day, the period shall end on the next
succeeding Business Day.

ARTICLE II

REGISTRATION RIGHTS

2.1 Registration.

(a) Request. Any Holder(s) of Registrable Securities (collectively, the
“Initiating Holder”) shall have the right to request that Outdoor Americas file
a Registration Statement with the SEC on the appropriate registration form for
all or part of the Registrable Securities held by such Holder, by delivering a
written request thereof to Outdoor Americas specifying the number of shares of
Registrable Securities such Holder wishes to register (a “Demand Registration”).
Outdoor Americas shall (i) within five (5) days of the receipt of a Demand
Registration, give written notice of such Demand Registration to all Holders of
Registrable Securities, and (ii) shall use its reasonable best efforts to cause
the Registration Statement to become effective in respect of each Demand
Registration in accordance with the intended method of distribution set forth in
the written request delivered by the Holder as expeditiously as possible, and
Outdoor Americas shall use its reasonable best efforts to file such Registration
Statement within 45 days of receipt of such request. Outdoor Americas shall
include in such Registration all Registrable Securities with respect to which
Outdoor Americas receives, within the ten (10) days immediately following the
receipt by the Holder(s) of such notice from Outdoor Americas, a request for
inclusion in the registration from the Holder(s) thereof. Each such request from
a Holder of Registrable Securities for inclusion in the Registration shall also
specify the aggregate amount of Registrable Securities proposed to be
registered.

 

6



--------------------------------------------------------------------------------

(b) Limitations on Demand Registration Requests. The Holder(s) may collectively
make a total of five (5) Demand Registration requests pursuant to Section 2.1(a)
(it being understood that the IPO Registration Statement shall not be treated as
a Demand Registration or Demand Registration request). Notwithstanding the
foregoing, if, at the time of the fifth (5th) Demand Registration, Outdoor
Americas is prohibited under then-existing SEC rules from registering all
remaining Registrable Securities pursuant to a Shelf Registration, regardless of
whether the Holder or Holders has requested that such fifth (5th) Demand
Registration be a Shelf Registration or otherwise, then such Demand Registration
shall not count toward the total number of Demand Registration requests made by
the Holder(s), and the Holder(s) shall continue to be able to make additional
Demand Registration requests until such time as Outdoor Americas is permitted
under then-existing SEC rules to register all of the remaining Registrable
Securities pursuant to a Shelf Registration. In the event that any Person shall
have received rights to Demand Registration pursuant to Section 3.4, and such
Person shall have made a Demand Registration request, such request shall be
treated as having been made by the Holder(s) for purposes of the first sentence
of this Section 2.1(b); provided, however, that in no event shall CBS and its
Subsidiaries, so long as they hold Registrable Securities, be entitled to less
than three (3) Demand Registration requests hereunder. The number of Registrable
Securities requested to be registered pursuant to this Section 2.1 must
represent more than 10% of the number of Registrable Securities immediately
following the completion of the IPO.

(c) Effective Registration. Outdoor Americas shall be deemed to have effected a
Registration for purposes of this Section 2.1 if the Registration Statement is
declared effective by the SEC or becomes effective upon filing with the SEC, and
remains effective until the earlier of (i) the date when all Registrable
Securities thereunder have been sold and (ii) ninety (90) days from the
effective date of the Registration Statement (or from the date the applicable
Prospectus is filed with the SEC if Outdoor Americas is satisfying a request for
Demand Registration by filing a Prospectus under an effective Shelf Registration
Statement) (the “Registration Period”). No Registration shall be deemed to have
been effective if the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with such Registration are not
satisfied by reason of Outdoor Americas. If, during the Registration Period,
such Registration is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court, the
Registration Period shall be extended on a day-by-day basis for any period the
Holder is unable to complete an offering as a result of such stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court.

(d) Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement would, as reasonably
determined in good faith by the general counsel of Outdoor Americas require the
disclosure of material non-public information that Outdoor Americas has a bona
fide business purpose to keep confidential and the disclosure of which would
have a material adverse effect on any active proposal by Outdoor Americas or any
of its subsidiaries to engage in any material acquisition, merger,
consolidation, tender offer, other business combination, reorganization,
securities offering or other material transaction, Outdoor Americas may, upon
giving prompt written notice of such

 

7



--------------------------------------------------------------------------------

action to the Holders, postpone the filing or effectiveness of such registration
(a “Registration Suspension”) for a period not to exceed ninety (90) days;
provided, however, that Outdoor Americas may exercise a Registration Suspension
no more than two (2) times in any 12-month period. Notwithstanding the
foregoing, no such delay shall exceed such number of days that Outdoor Americas
determines in good faith to be reasonably necessary. Outdoor Americas shall
(i) immediately notify the Holders upon the termination of any Registration
Suspension, (ii) amend or supplement the Prospectus, if necessary, so it does
not contain any misstatement of a material fact, or an omission of a material
fact necessary to make a statement not materially misleading, therein, and
(iii) furnish to the Holders such numbers of copies of the Prospectus as so
amended or supplemented as the Holders may reasonably request. The effectiveness
period for any Demand Registration for which Outdoor Americas has exercised a
Registration Suspension shall be increased on a day-by-day basis by the period
of time such Registration Suspension is in effect.

(e) Underwritten Offering. If the Initiating Holder so indicates at the time of
its request pursuant to Section 2.1(a), such offering of Registrable Securities
shall be in the form of an Underwritten Offering and Outdoor Americas shall
include such information in its written notice to the Holders required under
Section 2.1(a). In the event that the Initiating Holder intends to distribute
the Registrable Securities by means of an Underwritten Offering, the right of
any Holder to include Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. CBS, in the event CBS is participating in the
Underwritten Offering, or the Holders of a majority of the outstanding
Registrable Securities being included in any Underwritten Offering, in the event
CBS is not participating in the Underwritten Offering, shall select the
underwriter(s), financial printer, solicitation and/or exchange agent (if any)
and counsel for such Underwritten Offering.

(f) Priority of Securities Registered. If the managing underwriter or
underwriters of a proposed Underwritten Offering of Registrable Securities
included in a Registration pursuant to this Section 2.1 informs the Holders with
Registrable Securities in such Registration of such class of Registrable
Securities in writing that, in its or their opinion, the number of securities
requested to be included in such Registration exceeds the number that can be
sold in such offering without being likely to have a significant adverse effect
on the price, timing or distribution of the securities offered or the market for
the securities offered, the Holders of a majority of the Shares subject to such
Registration shall have the right to (i) request the number of Registrable
Securities to be included in such Registration be allocated pro rata among the
Holders, including the Initiating Holder, to the extent necessary to reduce the
total number of Registrable Securities to be included in such offering to the
number recommended by the managing underwriter or underwriters; provided that
any securities thereby allocated to a Holder that exceed such Holder’s request
shall be reallocated among the remaining Holders in like manner or (ii) notify
Outdoor Americas in writing that the Registration Statement shall be abandoned
or withdrawn, in which event Outdoor Americas shall abandon or withdraw such
Registration Statement. In the event the Holders notify Outdoor Americas that
such Registration Statement shall be abandoned or withdrawn, such Holders shall
not be deemed to have requested a Demand Registration pursuant to Section 2.1(a)
and Outdoor Americas shall not be deemed to have effected a Demand Registration
pursuant to Section 2.1(b).

 

8



--------------------------------------------------------------------------------

(g) Shelf Registration; Convertible Registration; Exchange Registration. With
respect to any Demand Registration, the requesting Holders may request Outdoor
Americas to effect a registration of the Shares under a Shelf Registration.

(h) SEC Form. Except as set forth in the next sentence, Outdoor Americas shall
use its reasonable best efforts to cause Demand Registrations to be registered
on Form S-3 (or any successor form), and if Outdoor Americas is not then
eligible under the Securities Act to use Form S-3, Demand Registrations shall be
registered on Form S-1 or Form S-11, as applicable (or any successor form).
Outdoor Americas shall use its reasonable best efforts to become eligible to use
Form S-3 and, after becoming eligible to use Form S-3, shall use its reasonable
best efforts to remain so eligible. All such Demand Registrations shall comply
with applicable requirements of the Securities Act and, together with each
prospectus included, filed or otherwise furnished by Outdoor Americas in
connection therewith, shall not contain any untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.

2.2 Piggyback Registrations.

(a) Participation. If Outdoor Americas proposes to file a Registration Statement
under the Securities Act with respect to any offering of its Common Stock for
its own account and/or for the account of any other Persons (other than (i) a
Registration under Section 2.1 hereof, (ii) a Registration pursuant to a
Registration Statement on Form S-8 or Form S-4 or similar forms that relate to a
transaction subject to Rule 145 under the Securities Act, (iii) any form that
does not include substantially the same information, other than information
relating to the selling holders or their plan of distribution, as would be
required to be included in a Registration Statement covering the sale of
Registrable Securities, (iv) in connection with any dividend reinvestment or
similar plan, (v) for the sole purpose of offering securities to another entity
or its security holders in connection with the acquisition of assets or
securities of such entity or any similar transaction or (vi) a Registration in
which the only Common Stock being registered is Common Stock issuable upon
conversion of debt securities which are also being registered) (a “Company
Public Sale”), then, as soon as practicable (but in no event less than fifteen
(15) days prior to the proposed date of filing such Registration Statement),
Outdoor Americas shall give written notice of such proposed filing to each
Holder, and such notice shall offer such Holders the opportunity to Register
under such Registration Statement such number of Registrable Securities as each
such Holder may request in writing (a “Piggyback Registration”). Subject to
Section 2.2(a) and Section 2.2(c), Outdoor Americas shall include in such
Registration Statement all such Registrable Securities which are requested to be
included therein within fifteen (15) Business Days after the receipt of any such
notice; provided, however, that if, at any time after giving written notice of
its intention to Register any securities and prior to the effective date of the
Registration Statement filed in connection with such Registration, Outdoor
Americas shall determine for any reason not to Register or to delay Registration
of such securities, Outdoor Americas may, at its election, give written notice
of such determination to each such Holder and, thereupon, (i) in the case of a
determination not to Register, shall be relieved of its obligation to Register
any Registrable Securities in connection with such Registration, without
prejudice, however, to the rights of any Holder to request that such
Registration be effected as a Demand Registration under Section 2.1, and (ii) in
the case of a determination to delay Registering, shall be permitted to delay
Registering any Registrable Securities, for the same period as the delay in

 

9



--------------------------------------------------------------------------------

Registering such other shares of Common Stock. No Registration effected under
this Section 2.2 shall relieve Outdoor Americas of its obligation to effect any
Demand Registration under Section 2.1. If the offering pursuant to such
Registration Statement is to be underwritten, then each Holder making a request
for a Piggyback Registration pursuant to this Section 2.2(a) shall, and Outdoor
Americas shall use reasonable best efforts to coordinate arrangements with the
underwriters so that each such Holder may, participate in such Underwritten
Offering. If the offering pursuant to such Registration Statement is to be on
any other basis, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.2(a) shall, and Outdoor Americas shall use reasonable
best efforts to coordinate arrangements so that each such Holder may,
participate in such offering on such basis. For purposes of clarification,
Outdoor Americas’s filing of a Shelf Registration Statement shall not be deemed
to be a Company Public Sale; provided, however, that any prospectus supplement
filed pursuant to a Shelf Registration Statement with respect to an offering of
Outdoor Americas’s Common Stock for its own account and/or for the account of
any other Persons will be a Company Public Sale, unless such offering qualifies
for an exemption from Outdoor Americas Public Sale definition in this
Section 2.2(a).

(b) Right to Withdraw. Each Holder shall have the right to withdraw such
Holder’s request for inclusion of its Registrable Securities in any Underwritten
Offering pursuant to this Section 2.2(b) at any time prior to the execution of
an underwriting agreement with respect thereto by giving written notice to
Outdoor Americas of such Holder’s request to withdraw and, subject to the
preceding clause, each Holder shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from a Piggyback Registration at any time prior
to the effective date thereof.

(c) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of Registrable
Securities included in a Piggyback Registration informs Outdoor Americas and
Holders in writing that, in its or their opinion, the number of securities of
such class which such Holder and any other Persons intend to include in such
offering exceeds the number which can be sold in such offering without being
likely to have an adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, all securities of
Outdoor Americas and any other Persons (other than Outdoor Americas’s executive
officers and directors) for whom Outdoor Americas is effecting the Registration,
as the case may be, proposes to sell, (ii) second, the number of Registrable
Securities of such class that, in the opinion of such managing underwriter or
underwriters, can be sold without having such adverse effect, with such number
to be allocated pro rata among the Holders that have requested to participate in
such Registration based on the relative number of Registrable Securities of such
class requested by such Holder to be included in such sale (provided that any
securities thereby allocated to a Holder that exceed such Holder’s request shall
be reallocated among the remaining requesting Holders in like manner), subject
to any superior contractual rights of other holders, (iii) third, the number of
securities of executive officers and directors for whom Outdoor Americas is
effecting the Registration, as the case may be, with such number to be allocated
pro rata among the executive officers and directors, and (iv) fourth, any other
securities eligible for inclusion in such Registration, allocated among the
holders of such securities in such proportion as Outdoor Americas and those
holders may agree.

 

10



--------------------------------------------------------------------------------

(d) Underwritten Offering. If any Piggyback Registration is an underwritten
offering and any of the investment banker(s) or manager(s) selected to
administer the offering was not one of the joint book-running managers of the
IPO, such investment banker or manager shall not administer such offering if the
Holders of a majority of the Shares included in such Piggyback Registration
reasonably object thereto. The Holders of a majority of the Shares included in
any Piggyback Registration shall have the right to select counsel for the
Holders of the Shares included in such Piggyback Registration.

2.3 Registration Procedures.

(a) In connection with Outdoor Americas’s Registration obligations under
Section 2.1 and Section 2.2, Outdoor Americas shall use its reasonable best
efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable (but in no event, in the case
of the initial filing of the registration statement, later than thirty (30) days
after the date of a demand under Section 2.1 if the applicable registration form
is Form S-3 or a successor form, and for any other form, sixty (60) days from
the date of such demand), and in connection therewith Outdoor Americas shall:

(i) prepare and file the required Registration Statement including all exhibits
and financial statements required under the Securities Act to be filed
therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters, if any, and to the Holders, copies of all documents prepared to be
filed, which documents will be subject to the review of such underwriters and
such Holders and their respective counsel, and (B) not file with the SEC any
Registration Statement or Prospectus or amendments or supplements thereto to
which Holders or the underwriters, if any, shall reasonably object;

(ii) except in the case of a Shelf Registration, prepare and file with the SEC
such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all of the Shares registered
thereon until the earlier of (A) such time as all of such Shares have been
disposed of in accordance with the intended methods of disposition set forth in
such registration statement or (B) the expiration of nine (9) months after such
registration statement becomes effective, plus the number of days that any
filing or effectiveness has been delayed under Section 2.1(d);

(iii) in the case of a Shelf Registration (but not including any Convertible
Registration), prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Shares subject thereto for a period ending on the earlier of (A) 36 months after
the effective date of such registration statement plus the number of days that
any filing or effectiveness has been delayed under Section 2.1(d), and (B) the
date on which all the Shares subject thereto have been sold pursuant to such
registration statement;

 

11



--------------------------------------------------------------------------------

(iv) notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by Outdoor Americas (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, when the applicable Prospectus or any amendment or supplement to such
Prospectus has been filed, (B) of any written comments by the SEC or any request
by the SEC or any other federal or state governmental authority for amendments
or supplements to such Registration Statement or such Prospectus or for
additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order
preventing or suspending the use of any preliminary or final Prospectus or the
initiation or threatening of any proceedings for such purposes, (D) if, at any
time, the representations and warranties of Outdoor Americas in any applicable
underwriting agreement cease to be true and correct in all material respects,
and (E) of the receipt by Outdoor Americas of any notification with respect to
the suspension of the qualification of the Registrable Securities for offering
or sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose;

(v) subject to Section 2.1(d), promptly notify each selling Holder and the
managing underwriter or underwriters, if any, when Outdoor Americas becomes
aware of the occurrence of any event as a result of which the applicable
Registration Statement or the Prospectus included in such Registration Statement
(as then in effect) contains any misstatement of a material fact, or an omission
of a material fact necessary to make a statement not materially misleading (in
the case of such Prospectus and any preliminary Prospectus, in light of the
circumstances under such statement was made) or, if for any other reason it
shall be necessary during such time period to amend or supplement such
Registration Statement or Prospectus in order to comply with the Securities Act
and, in either case as promptly as reasonably practicable thereafter, prepare
and file with the SEC, and furnish without charge to the selling Holder and the
managing underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus which will correct such misstatement or
omission or effect such compliance;

(vi) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(vii) promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters and the
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

 

12



--------------------------------------------------------------------------------

(viii) furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(ix) deliver to each selling Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Holder or
underwriter may reasonably request (it being understood that Outdoor Americas
consents to the use of such Prospectus or any amendment or supplement thereto by
each selling Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto) and such other documents as such selling
Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter;

(x) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “Blue Sky” laws of each state and other
jurisdiction of the United States as any selling Holder or managing underwriter
or underwriters, if any, or their respective counsel reasonably request in
writing and do any and all other acts or things reasonably necessary or
advisable to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect and so as to permit the
continuance of sales and dealings in such jurisdictions of the United States for
so long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that Outdoor Americas
will not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action which would subject it
to taxation or general service of process in any such jurisdiction where it is
not then so subject;

(xi) in connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive Securities Act
legends; and to register such Registrable Securities in such denominations and
such names as such selling Holder or the underwriter(s), if any, may request at
least two (2) Business Days prior to such sale of Registrable Securities;
provided that Outdoor Americas may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

 

13



--------------------------------------------------------------------------------

(xii) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of Outdoor Americas’s securities are then listed or quoted and on each
inter-dealer quotation system on which any of Outdoor Americas’s securities are
then quoted, and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of each such
exchange, and use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable
Securities;

(xiii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company; provided that Outdoor Americas may satisfy its obligations hereunder
without issuing physical stock certificates through the use of the Depository
Trust Company’s Direct Registration System;

(xiv) obtain for delivery to and addressed to each selling Holder and to the
underwriter or underwriters, if any, opinions from the general counsel or deputy
general counsel for Outdoor Americas, in each case dated the effective date of
the Registration Statement or, in the event of an Underwritten Offering, the
date of the closing under the underwriting agreement, and in each such case in
customary form and content for the type of Underwritten Offering;

(xv) in the case of an Underwritten Offering, obtain for delivery to and
addressed to Outdoor Americas and the managing underwriter or underwriters and,
to the extent requested, each selling Holder, a cold comfort letter from Outdoor
Americas’s independent certified public accountants in customary form and
content for the type of Underwritten Offering, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

(xvi) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than ninety (90) days after the end
of the twelve (12)-month period beginning with the first day of Outdoor
Americas’s first quarter commencing after the effective date of the applicable
Registration Statement, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder and covering the period of at least twelve (12) months, but not more
than eighteen (18) months, beginning with the first month after the effective
date of the Registration Statement;

(xvii) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xviii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of Outdoor
Americas’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of Outdoor Americas’s securities are then quoted;

 

14



--------------------------------------------------------------------------------

(xix) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be registered, (C) the
sale or placement agent therefor, if any, (D) counsel for such underwriters or
agent, and (E) any attorney, accountant or other agent or representative
retained by such Holder or any such underwriter, as selected by such Holder, the
opportunity to participate in the preparation of such Registration Statement,
each prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, and to require the insertion therein of material, furnished
to Outdoor Americas in writing, which in the reasonable judgment of such
Holder(s) and their counsel should be included; and for a reasonable period
prior to the filing of such registration statement, make available upon
reasonable notice at reasonable times and for reasonable periods for inspection
by the parties referred to in (A) through (E) above, all pertinent financial and
other records, pertinent corporate documents and properties of Outdoor Americas
that are available to Outdoor Americas, and cause all of Outdoor Americas’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available at
reasonable times and for reasonable periods to discuss the business of Outdoor
Americas and to supply all information available to Outdoor Americas reasonably
requested by any such Person in connection with such Registration Statement as
shall be necessary to enable them to exercise their due diligence
responsibility, subject to the foregoing;

(xx) cause the senior executive officers of Outdoor Americas to participate at
reasonable times and for reasonable periods in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto, except to the extent that such
participation materially interferes with the management of Outdoor Americas’s
business; provided that the effectiveness period for any Demand Registration
shall be increased on a day-by-day basis by the period of time that management
cannot participate; and

(xxi) take all other customary steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.

(b) As a condition precedent to any Registration hereunder, Outdoor Americas may
require each Holder as to which any Registration is being effected to furnish to
Outdoor Americas such information regarding the distribution of such securities
and such other information relating to such Holder, its ownership of Registrable
Securities and other matters as Outdoor Americas may from time to time
reasonably request in writing. Each such Holder agrees to furnish such
information to Outdoor Americas and to cooperate with Outdoor Americas as
reasonably necessary to enable Outdoor Americas to comply with the provisions of
this Agreement.

 

15



--------------------------------------------------------------------------------

(c) CBS agrees, and any other Holder agrees by acquisition of such Registrable
Securities, that, upon receipt of any written notice from Outdoor Americas of
the occurrence of any event of the kind described in Section 2.3(a)(v), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to such Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.3(a)(v), or until
such Holder is advised in writing by Outdoor Americas that the use of the
Prospectus may be resumed, and if so directed by Outdoor Americas, such Holder
will deliver to Outdoor Americas (at Outdoor Americas’s expense) all copies,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice. In the event Outdoor Americas shall give any such notice, the
period during which the applicable Registration Statement is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies of the supplemented or amended Prospectus
contemplated by Section 2.3(a)(v) or is advised in writing by Outdoor Americas
that the use of the Prospectus may be resumed.

(d) In the event of a public sale of Outdoor Americas’s equity securities in an
Underwritten Offering, whether or not the Holders participate therein, the
Holders hereby agree, and Outdoor Americas agrees that it shall cause its
executive officers and directors to agree, if requested by the managing
underwriter or underwriters in such Underwritten Offering, not to effect any
sale or distribution (including any offer to sell, contract to sell, short sale
or any option to purchase) of any securities (except, in each case, as part of
the applicable Registration, if permitted hereunder) that are the same as or
similar to those being Registered in connection with such Company Public Sale,
or any securities convertible into or exchangeable or exercisable for such
securities, during the period beginning five (5) days before, and ending ninety
(90) days (or such lesser period as may be permitted by Outdoor Americas or such
managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration, to the extent
timely notified in writing by Outdoor Americas or the managing underwriter or
underwriters. The Holders also agree to execute an agreement evidencing the
restrictions in this Section 2.2(d) in customary form, which form is
satisfactory to Outdoor Americas and the underwriters; provided that such
restrictions may be included in the underwriting agreement. Outdoor Americas may
impose stop-transfer instructions with respect to the securities subject to the
foregoing restriction until the end of the required stand-off period.

(e) Holdback and Lock-Up Agreements.

(i) In the case of an Underwritten Offering, Outdoor Americas shall not effect
any public sale or distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
seven (7) days prior to and during the ninety (90)-day period beginning on the
effective date of any registration statement in connection with a Demand
Registration (other than a Shelf Registration) or a Piggyback Registration,
except pursuant to registrations on Form S-8 or any successor form or unless the
underwriters managing any such public offering otherwise agree. If so requested
by the lead underwriter of such Underwritten Offering, Outdoor Americas shall
cause its directors and officers to enter into customary lock-up agreements with
the underwriters for the same period.

 

16



--------------------------------------------------------------------------------

(ii) If the Holders of Shares notify Outdoor Americas in writing that they
intend to effect an underwritten sale of Shares registered pursuant to a Shelf
Registration pursuant to Section 2.1 hereof, Outdoor Americas shall not effect
any public sale or distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for its equity securities,
during the seven (7) days prior to and during the ninety (90)-day period
beginning on the date such notice is received, except pursuant to registrations
on Form S-8 or any successor form or unless the underwriters managing any such
public offering otherwise agree.

(iii) If Outdoor Americas completes an underwritten registration with respect to
any of its securities (whether offered for sale by Outdoor Americas or any other
Person) on a form and in a manner that would have permitted registration of the
Shares, if no Holder requested the inclusion of any Shares in such registration,
and if Outdoor Americas gives each Holder at least twenty (20) days prior
written notice of the approximate date on which such offering is expected to be
commenced, the Holders shall not effect any public sales or distributions of
equity securities of Outdoor Americas, or any securities convertible into or
exchangeable or exercisable for such securities, until the termination of the
holdback period required from Outdoor Americas by any underwriters in connection
with such previous registrations; provided that the holdback period applicable
to the Holders shall (i) in no event be longer than a period of seven (7) days
before and ninety (90) days after the effective date of such registration or
apply to the Holders more than once in any eighteen (18) month period, (ii) not
apply to any Distribution under the Master Separation Agreement, (iii) not apply
to any securities of Outdoor Americas acquired on the open market, (iv) not
apply to any Holder owning less than 10% of Outdoor Americas’s outstanding
voting securities, and (v) not apply unless all directors and officers of
Outdoor Americas and holders of 10% or more of Outdoor Americas’s outstanding
voting securities are bound by the same holdback restrictions as are intended to
apply to the Holders.

2.4 Underwritten Offerings. If requested by the managing underwriters for any
Underwritten Offering requested by Holders pursuant to a Registration under
Section 2.1, Outdoor Americas shall enter into an underwriting agreement with
such underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to Outdoor Americas and the underwriters.
Such agreement shall contain such representations and warranties by Outdoor
Americas and such other terms as are generally prevailing in agreements of that
type. Outdoor Americas may require that the Shares requested to be registered
pursuant to Section 2.2 be included in such underwriting on the same terms and
conditions as shall be applicable to the other securities being sold through
underwriters under such registration; provided, however, that no Selling Holder
shall be required to make any representations or warranties to Outdoor Americas
or the underwriters (other than representations and warranties regarding such
Holder and such Holder’s intended method of distribution) or to undertake any
indemnification obligations to Outdoor Americas or the underwriters with respect
thereto, except as otherwise provided in Section 2.6 hereof. The Selling Holders
shall be parties to any such underwriting agreement, and the representations and
warranties by, and the other agreements on the part of, Outdoor Americas to and
for the benefit of such underwriters shall also be made to and for the benefit
of such Selling Holders. The representations and warranties by, and the other
agreements on the part of, the underwriters and the Selling Holders to and for
the benefit of the other shall also be made to and for the benefit of Outdoor
Americas.

 

17



--------------------------------------------------------------------------------

2.5 Registration Expenses Paid by Company. In the case of any registration of
Registrable Securities required pursuant to this Agreement (including any
registration that is delayed or withdrawn), CBS shall pay all Registration
Expenses regardless of whether the Registration Statement becomes effective with
the exception of expenses in clause (iv) of the definition of Registration
Expenses, which shall be paid by Outdoor Americas.

2.6 Indemnification.

(a) Indemnification by Company. Outdoor Americas agrees to indemnify and hold
harmless, to the full extent permitted by law, each Holder, such Holder’s
Affiliates and their respective officers, directors, employees, advisors, and
agents and each Person who controls (within the meaning of the Securities Act or
the Exchange Act) such Persons from and against any and all losses, claims,
damages, liabilities (or actions or proceedings in respect thereof, whether or
not such indemnified party is a party thereto) and expenses, joint or several
(including reasonable costs of investigation and legal expenses) (each, a “Loss”
and collectively, “Losses”) arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was Registered
under the Securities Act (including any final or preliminary Prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein), or any such statement made in any
free writing prospectus (as defined in Rule 405 under the Securities Act) that
Outdoor Americas has filed or is required to file pursuant to Rule 433(d) of the
Securities Act, (ii) any misstatement of a material fact, or an omission of a
material fact necessary to make a statement not materially misleading (in the
case of a Prospectus, preliminary Prospectus or free writing prospectus, in
light of the circumstances under which such statement was made); provided,
however, that Outdoor Americas shall not be liable to any particular indemnified
party in any such case to the extent that any such Loss arises out of or is
based upon a misstatement of a material fact, or an omission of a material fact
necessary to make a statement not materially misleading, in any such
Registration Statement (i) in reliance upon and in conformity with written
information furnished to Outdoor Americas by such indemnified party expressly
for use in the preparation thereof or (ii) which has been corrected in a
subsequent filing with the SEC but such indemnified party nonetheless failed to
provide such corrected filing to the Person asserting such Loss, in breach of
the indemnified party’s obligations under applicable law. This indemnity shall
be in addition to any liability Outdoor Americas may otherwise have. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any indemnified party and shall survive
the transfer of such securities by such Holder.

(b) Indemnification by the Selling Holder. Each selling Holder agrees (severally
and not jointly) to indemnify and hold harmless, to the full extent permitted by
law, Outdoor Americas, its directors, officers, employees, advisors, and agents
and each Person who controls Outdoor Americas (within the meaning of the
Securities Act and the Exchange Act) from and against any Losses arising out of
or based upon (i) any misstatement of a material fact, or an omission of a
material fact necessary to make a statement not materially misleading, in any
Registration Statement under which the sale of such Registrable Securities was
Registered under

 

18



--------------------------------------------------------------------------------

the Securities Act (including any final or preliminary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein), or any such statement made in any free
writing prospectus that Outdoor Americas has filed or is required to file
pursuant to Rule 433(d) of the Securities Act, or (ii) any misstatement of a
material fact, or an omission of a material fact necessary to make a statement
not materially misleading required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, preliminary Prospectus or free
writing prospectus, in light of the circumstances under which such statement was
made) to the extent, but, in each case (i) or (ii), only to the extent, that
such misstatement or omission is contained in any information furnished in
writing by such selling Holder to Outdoor Americas specifically for inclusion in
such Registration Statement, Prospectus, preliminary Prospectus or free writing
prospectus and has not been corrected in a subsequent filing with the SEC
provided to the Person asserting such Loss prior to or concurrently with the
sale of the Registrable Securities to such Person. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder under the sale of the
Registrable Securities giving rise to such indemnification obligation. This
indemnity shall be in addition to any liability the selling Holder may otherwise
have. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of Outdoor Americas or any indemnified party.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder to the extent that
it is materially prejudiced by reason of such delay or failure) and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to select and
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(i) the indemnifying party has agreed in writing to pay such fees or expenses,
(ii) the indemnifying party shall have failed to assume the defense of such
claim within a reasonable time after receipt of notice of such claim from the
Person entitled to indemnification hereunder and employ counsel reasonably
satisfactory to such Person, (iii) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (iv) in the reasonable
judgment of any such Person, based upon advice of its counsel, a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its consent, but such consent may
not be unreasonably withheld, conditioned or delayed. If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party, which consent may not
be unreasonably withheld, conditioned or delayed. No indemnifying party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of an unconditional release from all liability in
respect to such

 

19



--------------------------------------------------------------------------------

claim or litigation. It is understood that the indemnifying party or parties
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees, disbursements and other charges
of more than one separate firm admitted to practice in such jurisdiction at any
one time from all such indemnified party or parties, unless (x) the employment
of more than one counsel has been authorized in writing by the indemnified party
or parties, (y) an indemnified party has reasonably concluded (based on advice
of counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based on advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.

(d) Contribution. If for any reason the indemnification provided for in
Section 2.6(a) or Section 2.6(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.6(a) or
Section 2.6(b), then the indemnifying party shall contribute to the amount paid
or payable by the indemnified party as a result of such Loss in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and the indemnified party, on the other hand. The relative fault
shall be determined by reference to, among other things, whether the
misstatement of a material fact, or an omission of a material fact necessary to
make a statement not materially misleading relates to information supplied by
the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such misstatement or omission. Notwithstanding anything in this Section 2.6(d)
to the contrary, no indemnifying party (other than Outdoor Americas) shall be
required pursuant to this Section 2.6(d) to contribute any amount in excess of
the amount by which the net proceeds received by such indemnifying party from
the sale of Registrable Securities in the offering to which the Losses of the
indemnified parties relate (before deducting expenses, if any) exceeds the
amount of any damages which such indemnifying party has otherwise been required
to pay by reason of such misstatement or omission. The parties hereto agree that
it would not be just and equitable if contribution pursuant to this
Section 2.6(d) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 2.6(d). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party hereunder
shall be deemed to include, for purposes of this Section 2.6(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a
third-party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding. If indemnification is available under this Section 2.6, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Section 2.6(a) and Section 2.6(b) hereof without regard to the
relative fault of said indemnifying parties or indemnified party.

2.7 Reporting Requirements; Rule 144. Outdoor Americas shall use its reasonable
best efforts to be and remain in compliance with the periodic filing
requirements imposed under the SEC’s rules and regulations, including the
Exchange Act, and any other applicable laws or rules, and thereafter, shall
timely file such information, documents and reports as the SEC may

 

20



--------------------------------------------------------------------------------

require or prescribe under Section 13 or 15(d) (whichever is applicable) of the
Exchange Act. If Outdoor Americas is not required to file such reports during
such period, it will, upon the request of any Holder, make publicly available
such necessary information for so long as necessary to permit sales pursuant to
Rule 144 or Regulation S under the Securities Act, and it will take such further
action as any Holder may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 or Regulation S under the Securities Act, as such Rules
may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC.

2.8 Other Registration Rights. Outdoor Americas shall not grant to any Persons
the right to request Outdoor Americas to register any equity securities of
Outdoor Americas, or any securities convertible or exchangeable into or
exercisable for such securities, whether pursuant to “demand,” “piggyback,” or
other rights, unless such rights are subject and subordinate to the rights of
the Holders under this Agreement.

ARTICLE III

MISCELLANEOUS

3.1 Term. Except as set forth in Section 3.4, this Agreement shall terminate
upon the Registration or other sale, transfer or disposition of all the
Registrable Securities from CBS or any of its Subsidiaries to a Person other
than CBS or any of its Subsidiaries, except for the provisions of Section 2.5
and Section 2.6 and all of this Article III, which shall survive any such
termination.

3.2 Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

3.3 Notices. All notices, other communications or documents provided for or
permitted to be given hereunder, shall be made in writing and shall be given
either personally by hand delivery, by facsimile transmission, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery:

 

  (a) if to Outdoor Americas:

CBS Outdoor Americas, Inc.

405 Lexington Avenue, 17th Floor

New York, New York 10174

Attn.: General Counsel

 

  (b) if to the Holders:

CBS Corporation

51 West 52nd Street

New York, New York 10019

Attn.: General Counsel

 

21



--------------------------------------------------------------------------------

Each Holder, by written notice given to Outdoor Americas in accordance with this
Section 3.3 may change the address to which notices, other communications or
documents are to be sent to such Holder. All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five (5) Business Days after
being deposited in the mail, postage prepaid, if mailed by first class mail; and
(iv) on the first business day with respect to which a reputable air courier
guarantees delivery; provided, however, that notices of a change of address
shall be effective only upon receipt.

3.4 Successors, Assigns and Transferees. This Agreement and all provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Outdoor Americas may assign
this Agreement at any time in connection with a sale or acquisition of Outdoor
Americas, whether by merger, consolidation, sale of all or substantially all of
Outdoor Americas’s assets, or similar transaction, without the consent of the
Holders; provided that the successor or acquiring Person agrees in writing to
assume all of Outdoor Americas’s rights and obligations under this Agreement. A
Holder may assign its rights and obligations under this Agreement to any
transferee that acquires at least 5% of the number of Registrable Securities
immediately following the completion of the IPO and executes an agreement to be
bound hereby in the form attached hereto as Exhibit A, an executed counterpart
of which shall be furnished to Outdoor Americas. Notwithstanding the foregoing,
if such transfer is subject to covenants, agreements or other undertakings
restricting transferability thereof, the Registration Rights shall not be
transferred in connection with such transfer, unless such transferee complies
with all such covenants, agreements and other undertaking.

3.5 GOVERNING LAW; NO JURY TRIAL.

(a) This Agreement (and any claims or disputes arising out of or related to this
Agreement or to the transactions contemplated by this Agreement or to the
inducement of any Party to enter into this Agreement or the transactions
contemplated by this Agreement, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
in all respects be governed by, and construed in accordance with, the Laws of
the State of New York, including all matters of construction, validity and
performance, in each case without reference to any conflict of Law rules that
might lead to the application of the Laws of any other jurisdiction (other than
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York).

(b) EACH OF THE PARTIES WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OR OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)

 

22



--------------------------------------------------------------------------------

ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.5(b).

(c) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the validity, interpretation, breach or termination thereof (a
“Dispute”), shall be resolved in accordance with the procedures set forth in
Article VII of the Master Separation Agreement, which shall be the sole and
exclusive procedures for the resolution of any such Dispute, unless otherwise
specified in Article VII of the Master Separation Agreement.

3.6 Specific Performance. Subject to the provisions of Section 3.5, in the event
of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the party or parties who are or are
to be thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. The parties agree that the
remedies at law for any breach or threatened breach, including monetary damages,
are inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are waived
by each of the parties to this Agreement.

3.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.

3.8 Amendment; Waiver.

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by Outdoor Americas, and the Holders of a majority of the Registrable
Securities.

(b) The waiver by any Party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. Except as
otherwise expressly provided herein, no failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

23



--------------------------------------------------------------------------------

3.9 Further Assurances. Each of the Parties hereto shall execute and deliver all
additional documents, agreements and instruments and shall do any and all acts
and things reasonably requested by the other Party hereto in connection with the
performance of its obligations undertaken in this Agreement.

3.10 Counterparts. This Agreement may be executed in one or more counterparts,
and by each Party in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or portable document format (PDF) shall be as
effective as delivery of a manually executed counterpart of this Agreement.

[The remainder of page intentionally left blank. Signature page follows.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

CBS OUTDOOR AMERICAS INC. By:    /s/ Donald R. Shassian   Name:   Donald R.
Shassian   Title:   Executive Vice President     and Chief Financial Officer CBS
CORPORATION By:   /s/ Joseph R. Ianniello   Name:   Joseph R. Ianniello   Title:
  Chief Operating Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

THIS INSTRUMENT forms part of the Registration Rights Agreement (the
“Agreement”), dated as of             , 2014, by and among CBS Outdoor Americas
Inc., a Maryland corporation (“Outdoor Americas”), and CBS Corporation, a
Delaware corporation (“CBS”). The undersigned hereby acknowledges having
received a copy of the Agreement and having read the Agreement in its entirety,
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, hereby agrees that the
terms and conditions of the Agreement binding upon and inuring to the benefit of
CBS shall be binding upon and inure to the benefit of the undersigned and its
successors and permitted assigns as if it were an original party to the
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this
             day of                     .

 

 

 

(Signature of Transferee)  

 

Print Name

 

A-1